Citation Nr: 0839823	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  07-33 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Lakeland Regional Medical Center 
from July 21, 2005, through July 24, 2005.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1958 to 
January 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2006 decision of a Department of 
Veterans Affairs (VA) Medical Center that reimbursed the 
veteran for unauthorized medical expenses incurred at 
Lakeland Regional Medical Center from July 19, 2005, through 
July 20, 2005, and denied payment or reimbursement of medical 
expenses incurred from July 21, 2005, through July 24, 2005.


FINDINGS OF FACT

1.  Service connection is not in effect for any disability.

2.  The veteran received medical treatment for chest pain, 
severe anemia, and chronic renal failure at Lakeland Regional 
Medical Center from July 19, 2005, through July 24, 2005.

3.  VA payment or reimbursement of the costs of the care from 
July 19, 2005, through July 24, 2005, was not pre-authorized.

4.  VA authorized payment of the expenses incurred on July 
19, 2005, and July 20, 2005.

5.  The medical expenses incurred from July 21, 2005, through 
July 22, 2005, were incurred both as a result of medical 
emergency and because a VA or other government facility was 
not feasibly available.

6.  As of July 23, 2005, the veteran was stable for transfer 
to a VA or other federal facility.  The medical expenses 
incurred from July 23, 2005, through July 24, 2005, were not 
incurred as a result of medical emergency or because a VA or 
other government facility was not feasibly available.


CONCLUSIONS OF LAW

1.  The criteria for reimbursement of unauthorized medical 
expenses incurred at Lakeland Regional Medical Center from 
July 21, 2005, through July 22, 2005, have been met.  38 
U.S.C.A. §§ 1703, 1712, 1725, 1728; 38 C.F.R. §§ 17.52, 
17.53, 17.54, 17.93, 17.120, 17.161 (2008).

2.  The criteria for reimbursement of unauthorized medical 
expenses incurred at Lakeland Regional Medical Center from 
July 23, 2005, through July 24, 2005, have not been met.  38 
U.S.C.A. §§ 1703, 1712, 1725, 1728; 38 C.F.R. §§ 17.52, 
17.53, 17.54, 17.93, 17.120, 17.161 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When VA facilities are not capable of furnishing the care or 
services required, VA may contract with non-Department 
facilities in order to furnish certain care, including 
hospital care or medical services for the treatment of 
medical emergencies which pose a serious threat to the life 
or health of a veteran receiving medical services in a 
Department facility until such time following the furnishing 
of care in the non-Department facility as the veteran can be 
safely transferred to a Department facility.  38 U.S.C.A § 
1703(a)(3) (West 2002); 38 C.F.R. § 17.52 (2008).

The admission of a veteran to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54 (2008); Malone v. Gober, 10 Vet. App. 539 (1997).  In 
the case of an emergency that existed at the time of 
admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission.  38 C.F.R. § 17.54 (2008).

Nevertheless, VA may reimburse veterans for unauthorized 
medical expenses incurred in non-VA facilities where:

(a) Care or services not previously 
authorized were rendered to a veteran in 
need of such care or services:  (1) For 
an adjudicated service-connected 
disability; (2) For nonservice-connected 
disabilities associated with and held to 
be aggravating an adjudicated service-
connected disability; (3) For any 
disability of a veteran who has a total 
disability permanent in nature resulting 
from a service-connected disability; (4) 
For any illness, injury, or dental 
condition in the case of a veteran who is 
participating in a rehabilitation program 
under 38 U.S.C. Chapter 31 and who is 
medically determined to be in need of 
hospital care or medical services for any 
of the reasons enumerated in § 17.48(j); 
and

(b) Care and services not previously 
authorized were rendered in a medical 
emergency of such nature that delay would 
have been hazardous to life or health, 
and

(c) VA or other Federal facilities were 
not feasibly available, and an attempt to 
use them beforehand or obtain prior VA 
authorization for the services required 
would not have been reasonable, sound, 
wise, or practicable, or treatment had 
been or would have been refused.  

38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120 (2008).

All three statutory requirements must be met before the 
reimbursement may be authorized.  Zimick v. West, 11 Vet. 
App. 45 (1998); Hayes v. Brown, 6 Vet. App. 66 (1993).

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may also 
be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 
C.F.R. §§ 17.1000-1008 (2008).  To be eligible for 
reimbursement under this authority the veteran has to satisfy 
all of the following conditions:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public.

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
before hand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that a veteran was brought 
to a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
transferred to a VA or other Federal 
facility.

(e) At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24-
month period preceding the furnishing of 
such emergency treatment;

(f) The veteran is financially liable to 
the provider of that emergency treatment 
for that treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment; and the 
veteran has no contractual or legal 
recourse against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
veteran's liability to the provider.

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (38 
U.S.C. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of veterans, primarily 
those who receive emergency treatment for 
a service-connected disability).  

38 C.F.R. § 17.1002 (2008).

In addition, a veteran is required to file a claim within 90 
days of the latest of the following:  (1) July 19, 2001; (2) 
the date that the veteran was discharged from the facility 
that furnished the emergency treatment; (3) the date of 
death, but only if the death occurred during the stay in the 
facility that included the provision of the emergency 
treatment; or (4) the date the veteran finally exhausted, 
without success, action to obtain payment or reimbursement 
for the treatment from a third party.  38 C.F.R. § 17.1004 
(2008).

The statute found at 38 U.S.C.A. § 1725 was amended, 
effective October 10, 2008.  Veterans Benefits Improvement 
Act of 2008, Pub. L. No. 110-389, § __, 122 Stat. 4145, __ 
(2008).  However, because the veteran's claim was filed prior 
to the effective date of the amendments, the amended version 
of the statute does not apply in this case.

Lakeland Regional Medical Center does not allege that it 
should be paid on the grounds that the treatment the veteran 
received was for a service-connected disability, for a 
non-service-connected disability associated with and held to 
be aggravating a service-connected disability, or that he has 
been rated totally and permanently disabled due to service-
connected disability.  Rather, Lakeland Regional Medical 
Center asserts both that the veteran's medical condition was 
emergent and that no VA or other government facility was 
feasibly available during his period of treatment.  The 
veteran does not have any health insurance.

After receiving VA instruction to report to the nearest 
emergency room, the veteran reported to the emergency room at 
Lakeland Regional Medical Center on July 19, 2005, with 
complaints of chest pain for the past four days.  He 
described the chest pain as a feeling of pressure across the 
chest with physical exertion.  The initial impression was 
unstable angina.  At the time of his initial evaluation, the 
veteran reported a history of chronic obstructive pulmonary 
disease, skin cancer, cerebrovascular accident, chronic renal 
insufficiency, and previous coronary artery bypass surgery.  
He stated that he had recently undergone the removal of skin 
cancer on the temporal regions of his skull, as a result of 
which he had bled "quite a bit."  He denied experiencing 
shortness of breath, hematuria, dysuria, nausea, vomiting, 
diarrhea, constipation, or abdominal pain.  Laboratory 
testing revealed severe anemia and renal failure.  The 
bleeding associated with the removal of the skin cancer was 
felt to be a possible cause of the anemia, although other 
causes had to be ruled out.  It was noted that anemia itself 
might result in aggravation of angina in a patient with known 
coronary artery disease.  Cardiology, gastrointestinal, and 
renal consultations were ordered and the veteran was admitted 
into the hospital for monitoring of his conditions.

Electrocardiogram on July 20, 2005, revealed normal sinus and 
left axis deviation but no acute or ischemic changes.  A T-
wave inversion in the AVL lead was felt to possibly represent 
early changes for left ventricular hypertrophy or ischemia of 
the high lateral wall.  The Lasix the veteran had been taking 
for congestive heart failure was stopped on July 20, 2005, 
after it was determined that he was not clinically in 
congestive heart failure, and that the Lasix might be 
worsening his renal chemistries.  EGD revealed gastritis but 
no evidence of bleeding.

In December 2006, VA determined that Lakeland Regional 
Medical Center was entitled to payment for the unauthorized 
emergency medical expenses incurred on July 19, 2005, and 
July, 20, 2005, but that the veteran was stable for transfer 
to a VA facility on July 21, 2005, and that further workup 
and treatment should have been done at a VA facility.  VA 
reasoned that the veteran's vital signs were stable as of 
July 21, 2005.  Accordingly, payment for the unauthorized 
charges incurred from July 21, 2005, to July 24, 2005, was 
denied.

The record reflects that on July 21, 2005, the veteran 
underwent cardiac catheterization and evaluation for the 
severe anemia that was detected at the time of his admission 
to the emergency room.  Cardiac catheterization revealed 
ischemic heart disease and an ejection fraction of 58 percent 
but no serious cardiovascular abnormalities.  Colonoscopy 
revealed diverticulosis and numerous polyps but no evidence 
of bleeding.  

On July 22, 2005, the veteran was converted to in-patient 
status.  That day he underwent transfusion of two units of 
blood in effort to ameliorate his severe anemia.  The veteran 
additionally underwent ultrasound of his kidneys on July 22, 
2005, in effort to determine the etiology of his renal 
failure.  The ultrasound revealed no evidence of masses, 
hydronephrosis, or calculi.  The etiology of the renal 
failure was determined to be unclear but most probably 
related to peripheral vascular disease and his history of 
hypertension and congestive heart failure.  His creatinine 
levels were noted to have improved since his admission and 
his electrolytes were stable.  Additionally, he was not 
oliguric.  He was advised to follow up with a nephrologist at 
VA.  Cardiovascular stress testing on July 22, 2005, revealed 
ischemic changes.

The veteran's status continued to be monitored on July 23, 
2005.  His vital signs were stable.  On July 24, 2005, his 
intravenous fluids were discontinued.  His angina was felt to 
be well-controlled medically.  From a cardiac standpoint, he 
was ready for discharge with follow up at VA.  The veteran 
was discharged on the evening of July 24, 2005, with 
instructions to follow up at VA in one week.

Following the October 2006 denial of payment for expenses 
incurred from July 21, 2005, through July 24, 2005, a 
September 2007 statement from Lakeland Regional Medical 
Center was submitted to VA indicating that the veteran was 
converted to an in-patient status on July 22, 2005, and could 
not be discharged from the facility as of that day because he 
had severe anemia, requiring blood transfusion that day, and 
cardiac catheterization and stress testing, also required 
that day.

VA payment or reimbursement of the cost of emergency 
treatment at a non-VA facility covers only medical 
emergencies, and those emergencies last only until the time 
the veteran becomes stabilized.  38 C.F.R. § 17.1002(d) 
(2008).  The term stabilized means that no material 
deterioration of the emergency medical condition is likely, 
within reasonable medical probability, to occur if the 
veteran is discharged or transferred to a VA or other Federal 
facility.  38 C.F.R. § 17.1001(d) (2008).

The Board finds that as of July 21, 2005, the veteran was 
stable in terms of not having chest pain or shortness of 
breath, and was able to eat.  However, because he was 
severely anemic, requiring blood transfusion, was in renal 
failure, and had not  undergone cardiac catheterization or 
stress testing prior to July 22, 2005, the evidence shows 
that he was not stable for transfer to a VA facility until 
July 23, 2005.  The medical evidence shows that he was still 
at an elevated risk on July 21, 2005, and July 22, 2005.  The 
notation that the veteran was "stable" in his medical records 
appears to signify that he was stable for treatment, but does 
not seem to indicate that he was sufficiently stable for 
transfer to a VA facility.  A subsequent letter from the 
hospital explains the veteran's condition in that manner and 
the Board finds that letter to be persuasive on the issue.  
Because the veteran was not stable for transfer until July 
23, 2005, the Board finds that payment of the expenses 
incurred between on July 21, 2005, and July 22, 2005, is 
warranted.  

However, the Board finds that payment of expenses incurred on 
July 23, 2005, and July 24, 2005, is not warranted.  The 
record reflects that as of July 23, 2005, the veteran's 
condition was stable and he was hospitalized for the sole 
purpose of monitoring his condition.  However, his medical 
condition was no longer emergent.  Additionally, there is no 
evidence demonstrating that a VA facility was not available 
to treat the veteran as of July 23, 2005.  As it has not been 
shown by any competent medical evidence or opinion that a VA 
facility was not available to provide any necessary care for 
the veteran as of July 23, 2005, the Board finds that a VA 
facility was feasibly available for treatment as of July 23, 
2005.

In sum, the Board concludes that Lakeland Regional Medical 
Center is eligible for payment of expenses incurred for 
treatment of the veteran from July 21, 2005, through July 22, 
2005.  However, because the veteran was stable for transfer 
to a VA facility as of July 23, 2005, and a VA facility was 
feasibly available as of that day, the Board finds that 
payment for the expenses incurred on July 23, 2005, and July 
24, 2005, is not warranted.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

As this case concerns a legal determination as to whether the 
claimant is entitled to payment or reimbursement for medical 
expenses under 38 U.S.C.A. § 1703, 1725, and 1728, the 
provisions of 38 U.S.C.A. §§ 5103, 5103A are not applicable.  
The provisions of 38 U.S.C. Chapter 17 and the relevant 
regulations contain their own notice requirements.  
Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication 
of claims for reimbursement of unauthorized medical expenses.  
According to 38 C.F.R. § 17.124 (2008), the claimant has the 
duty to submit documentary evidence establishing the amount 
paid or owed, an explanation of the circumstances 
necessitating the non-VA medical treatment, and other 
evidence or statements that are deemed necessary and 
requested for adjudication of the claim.  When a claim for 
reimbursement of unauthorized medical expenses is disallowed, 
VA is required to notify the claimant of the reasons and 
bases for denial, his or her appellate rights, and to furnish 
all other notifications or statements required.  38 C.F.R. § 
17.132 (2008).

The claimant was provided with a statement of the case in 
September 2007 that notified the claimant of the evidence 
that VA had considered, the pertinent laws and regulations, 
and the reasons and bases for VA's decision.  That statement 
of the case cited to the provisions of 38 U.S.C.A. § 1725 and 
38 C.F.R. § 17.1002 which govern the reimbursement of 
unapproved emergency care of nonservice-connected 
disabilities.  A review of the reasons and bases given for 
denial clearly informed the claimant that VA facilities were 
feasibly available for care of the veteran following his 
initial days of treatment.  Therefore, the Board is satisfied 
that the VA Medical Center did consider the relevance of 
these provisions to the claim.  The claimant was clearly 
informed of what type of evidence was required to establish 
such a claim, that is, evidence that the procedure in 
question was done as a medical emergency.  The claimant has 
submitted documentation discussing the nature of the 
veteran's medical condition on the dates in question.

The claimant was informed of appellate rights in the VA 
Medical Center's letter of September 2007, the cover letter 
attached to the Statement of the Case, and on the VA Form 9, 
Appeal to the Board of Veterans' Appeals, enclosed with this 
Statement of the Case.  Finally, all medical evidence 
regarding the reported non-VA medical treatment in July 2005 
has been obtained and associated with the claims file.  Based 
upon the above analysis, the Board finds that VA has 
fulfilled the duty to assist the appellant in the development 
of the current claim.

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  38 C.F.R. § 20.1102; Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (The harmless error 
doctrine is applicable when evaluating VA's duty to notify 
and assist).  As noted above, the claimant was clearly aware 
that in order to receive benefits under these provisions the 
evidence would have to show that various criteria were met.  

Based upon the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim. In 
addition, as the appellant has been provided with the 
opportunity to present evidence and arguments on his behalf 
appellate review is appropriate at this time.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).


ORDER

Payment of expenses incurred for treatment of the veteran 
from July 21, 2005, through July 22, 2005, is warranted.

Payment for the expenses incurred on July 23, 2005, and July 
24, 2005, is not warranted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


